Citation Nr: 1620801	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder.

2.  Entitlement to service connection for a sleeping disorder.

3.  Entitlement to service connection for diabetes mellitus type II.

4.  Entitlement to service connection for a bilateral foot disorder, including plantar fasciitis.

5.  Entitlement to service connection for a bilateral ankle disorder, including achilles tendonitis.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a bilateral arm disorder.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for a gastrointestinal disorder, including GERD.

10.  Entitlement to service connection for hypertension with high cholesterol.

11.  Entitlement to an increased rating for the left knee prior to March 2013, including the issue of whether the reduction of his left knee extension disability rating was proper.

12.  Entitlement to an increased rating for the left knee status post March 2013 TKR.

13.  Entitlement to an increased rating for the right knee prior to August 2009.

14.  Entitlement to an increased rating for the right knee status post August 2009 total knee replacement (TKR).

15.  Entitlement to an increased rating for his lumbar spine.

16.  Entitlement to an increased rating for skin rash with psoriasis type dermatitis.

17.  Entitlement to an increased rating for major depression and adjustment disorder with anxiety.

18.  Entitlement to automobile allowance or specially adapted equipment. 

19.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to October 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1996.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas.

The Board notes the Veteran previously requested a personal hearing before a member of the Board; however, he withdrew this request in November 2015.

The issues of entitlement to service connection for the bilateral hips, a sleeping disorder, diabetes, a bilateral foot disability, a bilateral ankle disability, a bilateral shoulder disability, a gastrointestinal disability, headaches, and a bilateral arm disability, and the issues of entitlement to higher disability ratings for major depression, the lumbar spine, and the left and right knees status post TKRs, and the issue of entitlement to automobile or adaptive equipment are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's hypertension manifested to a compensable degree within one year of separation from service.

2.  The evidence shows the Veteran has consistently had left knee full extension since at least February 2009, which is an actual improvement in extension.

3.  Prior to March 2013, the left knee manifested with arthritis causing painful limited flexion and painful limited extension, each far exceeding the criteria for compensable ratings.  The left knee also manifested with at the most slight subluxation.

4.  After the March 2013 TKR and following the requisite period where he was rated at 100 percent, the left knee manifested with chronic residuals consisting of severe painful motion and weakness.

5.  Prior to August 2009, the right knee manifested arthritis causing painful limited flexion and painful limited extension, each far exceeding the criteria for compensable ratings.  The right knee also manifested with at most slight instability.

6.  After the August 2009 TKR and following the requisite period where he was rated at 100 percent, the right knee manifested with chronic residuals consisting of severe painful motion and weakness.

7.  His lumbar spine has manifested with flexion limited to 30 degrees since December 2009.

8.  The Veteran has been unable to obtain substantially gainful employment due to his service connected knees and spine since June 2008.


CONCLUSIONS OF LAW

1.  The criteria are met for service connection of hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The reduction of left knee extension from 30 percent to 0 percent, effective June 2010, was proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, DC 5261 (2015).  

3.  Prior to March 2013, the criteria are met for a 10 percent rating for painful limited extension of the left knee.  The criteria are not met for a rating higher than 10 percent for painful limited flexion, nor are they met for a rating higher than 20 percent for subluxation prior to October 2009, nor are they met for a rating higher than 10 percent for subluxation after October 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400(o), 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Codes (DCs) 5010, 5260, 5261, 5257 (2015).

4.  After the March 2013 left knee TKR, and after the close of the 1-year period in April 2014, the criteria are met for a 60 percent rating for chronic residuals of TKR.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, DC 5055 (2015).

5.  Prior to August 2009, the criteria are not met for a rating higher than 40 percent for right knee limited extension, or higher than 10 percent for limited flexion, or higher than 20 percent for instability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, DCs 5010, 5260, 5261, 5257 (2015).

6.  After the August 2009 right knee TKR, and after the close of the 1-year period in September 2010, the criteria are met for a 60 percent rating for chronic residuals of TKR.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, DC 5055 (2015).

7.  The criteria for the assignment of his 40 percent rating for limited forward flexion of the lumbar spine have been met since December 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400(o), 4.1, 4.3, 4.7, 4.20, 4.71a, DC 5242 (2015).

7.  The criteria for the assignment of a TDIU have been met since June 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2015).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing these claims.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims file.  The Veteran was provided with VA examinations in conjunction with this claim, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He has not alleged any prejudicial deficiencies in the adjudicative process during the pending of his claim.  

The Board is remanding the issue of the ratings for the Veteran's knees following their TKRs, that is, for the period after August 2009 for the right knee and the period after March 2013 for the left knee, as the evidence shows that there are relevant treatment records that should be obtained.  In regard to the left knee, he apparently had another TKR on the left knee in October 2014, to replace the failed previous TKR.  These records must be obtained, and they may contain relevant records pertaining to the right knee.  The right and left knee are inextricably intertwined in respect to the Veteran's claim for automobile or adaptive equipment, too.  However, the evidence is developed enough for the Board to ascertain that he is entitled to a higher ratings for both knees for the periods following their TKRs.  He is not prejudiced as these claims will be readjudicated on remand.   

Similarly, the Board is remanding the issue of the rating assigned to the Veteran's lumbar spine for further development on symptoms that may be attributed to this service-connected disability.  However, the evidence is developed enough to determine that his 40 percent rating should be effective from an earlier date.  He is not prejudiced by the Board's decision to immediately award this higher rating, as the matter will be readjudicated.

The appeal of the reduced disability rating for the Veteran's left knee extension does not involve a claim for benefits, as opposed to his claims for service connection and for increased ratings for service-connected disabilities.  Thus, the duty to notify under 38 U.S.C.A. § 5103(a) does not apply.  Instead, the notification provisions set forth in 38 C.F.R. § 3.105(e) must be followed when a rating is proposed to be reduced.  Here, the notice provisions have been met.  The Veteran was provided with a rating decision in June 2009 that explained why the reduction in rating was proposed.  He was further advised in a July 2009 letter that he had 60 days to provide evidence or argument as to why the reduction should not be made.  Evidence of private treatment was received.  Finally, the Board notes that the RO waited the requisite number of days following the decision to make the reduction, which was not effective until June 1, 2010.  The requirements of Section 3.105(e) were met, and he has not raised any arguments alleging this is not the case.

Service connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2015).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, including hypertension, are considered chronic, per se, and will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

The Veteran was diagnosed with hypertension in October 1996, within a year of separation.  His systolic pressure was predominately 160 or more, which meets the requirement for a compensable evaluation for hypertension under DC 7101.  38 C.F.R. § 4.104.  Accordingly, service connection for hypertension is granted.

Rating reduction

The ratings assigned to the Veteran's knees have varied over time since their effective date of service connection.  By way of history, as of an October 2005 rating decision, the Veteran's knees were each rated as 40 percent disabling under DC 5261 (for limited extension), and each were also separately rated as 20 percent disabling under DC 5257 (for recurrent subluxation and/or instability).  In a May 2008 rating decision, the Veteran was notified of a proposal to reduce these ratings based on evidence of improvement.  He did not appeal those initially proposed ratings, and they were ultimately reduced in a June 2009 rating decision.  In that decision, his left knee extension was reduced from 40 to 30 percent, left knee subluxation was reduced from 20 to 10 percent, right knee extension was reduced from 40 to 20 percent, and right knee instability was reduced from 20 to 10 percent, all to be effective from October 1, 2009.  He did not appeal these completed reductions of the ratings.

That June 2009 decision also proposed to reduce left knee extension even further, from 30 to 0 percent.  He filed a timely notice of disagreement (NOD) in July 2009 to the proposed reduction, and it was finalized in a March 2010 rating decision.  The 0 percent rating was made effective from June 2010.

His right knee ratings for extension and instability were also proposed to be reduced in the June 2009 decision; however, the Veteran had a right total knee replacement (TKR) in August 2009.  This surgery effectively closed out his the previous right knee ratings under the diagnostic codes pertaining to the knees, and his right knee was then rated under DC 5055 effective from the date of the TKR in August 2009.  That is, the reductions that were made and the reductions that were proposed in the June 2009 rating decision were never completed; rather, the symptoms associated with the right knee were rated under a different code.  See 38 C.F.R. § 4.71a, DC 5055.  

Thus, although his NOD addressed the proposed reductions for the right and left knee, the only reduction that must be addressed here is the reduction undertaken on his left knee extension.  The Veteran asserts that his knee has not improved. 

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  

The law further provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished only when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).   The previous rating for left knee extension was 30 percent, effective from October 1, 2009.  It was reduced to 0 percent effective June 1, 2010, therefore these more strict provisions are not for application.  For disability ratings that have not been in place for five years or more, a reexamination showing improvement is sufficient to warrant a reduction in rating.  38 C.F.R. § 3.344(c).

The Board notes that the Veteran's rating for right knee instability had been in place for more than five years at the time of the June 2009 reduction from 20 to 10 percent.  However, the Veteran did not appeal that rating; and, it was not ultimately ever reduced because he had the right knee TKR in August 2009.  His July 2009 NOD specifically restricted his disagreement to the proposed reduced ratings for the left knee extension, right knee extension, and right knee instability, as opposed to the completed reductions for those same disabilities.  

Limited extension of the knee is rated under DC 5261, which assigns a 0 percent rating when extension is limited to 5 degrees; a 10 percent when limited to 10 degrees; a 20 percent when limited to 15 degrees; a 30 percent when limited to 20 degrees; a 40 percent when limited to 30 degrees; and, a 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a.  

The Board has reviewed the available evidence regarding the left knee.  Historically, in December 1999 and May 2002, he had full extension.  See 38 C.F.R. § 4.1.  His extension was only to 30 degrees at the October 2005 VA examination.  Treatment records show that he was able to flex to 5 degrees in November 2005, and had full extension in December 2005.  At the February 2009, December 2009, July 2011, November 2014, and September 2015 VA examinations, he had full extension.  

The Board finds that the reduction from 30 to 0 percent was proper.  He was properly notified, as discussed above.  His worst extension measurement was at the October 2005 VA examination, at 30 degrees.  This level of severity was not found before, or since, that examination.  His second-worse extension measurement was to 5 degrees, in November 2005, one month after the VA examination.  Since then, his extension has been full.  The Board finds that the difference in range of motion measurements since the October 2005 VA examination shows an actual change in the condition under the ordinary conditions of work and life, and not simply a difference in the thoroughness of the examinations.  38 C.F.R. § 4.13.  The evidence at the time of the reduction-and, indeed, since the reduction-shows that his extension measurements have not met the criteria for a 30 percent rating.  

Accordingly, the reduction in the rating assigned to his left knee extension, from 30 percent to noncompensable, was proper.  The Board considered the doctrine of reasonable doubt, but as the preponderance of the evidence demonstrates that the reduction was proper, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, as the Veteran's disability picture changed over time, his rating commensurately changed, as is further explored below.  

Disability ratings 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Left Knee

The Veteran is seeking an increased rating for his left knee both prior to and after his total knee replacement (TKR).  His claim for increased ratings for his knees was received in June 2009.  Therefore, the relevant time frame for consideration is the evidence starting from a year prior to the receipt of the claim, that is, June 2008.  38 C.F.R. § 3.400(o).

In summary, the Veteran's left TKR was in mid-March 2013.  Prior to that, his left knee was rated as 10 percent disabling under DC 5260, for limited flexion.  His left knee limited extension due to degenerative arthritis under DC 5010-5261 was staged, at 30 percent prior to June 2010 and 0 percent from June 2010 to March 2013.  His left knee subluxation was also staged, under DC 5257, and was rated at 20 percent prior to October 2009 and 10 percent from October 2009 to March 2013.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (establishing staged ratings).    

Limited flexion of the knee is rated under DC 5260, which assigns a noncompensable rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a

Limited extension of the knee is rated under DC 5261, which assigns a noncompensable rating when extension is limited to 5 degrees; a 10 percent when limited to 10 degrees; a 20 percent when limited to 15 degrees; a 30 percent when limited to 20 degrees; a 40 percent when limited to 30 degrees; and, a 50 percent when limited to 45 degrees.  Id.  

Degenerative arthritis is rated under DC 5010, which is rated under DC 5003.  DC 5003 directs the rater to the appropriate codes regarding limited motion of the joint involved, or, if there is no limited motion, then a 10 percent rating is assigned when there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5010, 5003.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

Under DC 5257, slight lateral instability and recurrent subluxation is rated at 10 percent; moderate at 20 percent; and, severe at 30 percent.  38 C.F.R. § 4.71a, DC 5257.  

After review of the record, the Board does not find that a higher rating is warranted for limited flexion under DC 5260 for the period prior to March 2013.  His worst flexion measurement was to 70 degrees, at the February 2009 VA examination.  This level of impairment is noncompensable.  It is less than full flexion, but is accompanied by pain, which likely accounts for the 10 percent rating.  Lichtenfels, supra.  The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warranted a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  At his VA examinations, he was noted to have painful motion and balance problems, but there is no evidence to suggest that his symptoms ever resulted in functional loss of flexion to 30 degrees, or in a close approximation of this level of loss.  These are the requirements for a higher rating based on limited flexion.  38 C.F.R. §§ 4.40, 4.71a, DC 5260; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board also does not find that a rating higher than 30 percent for limited extension due to degenerative arthritis, under DC 5010-5261, is warranted prior to June 2010.  As discussed above, the record shows he has had full extension since late 2005.  There is no suggestion that his extension was 30 degrees or worse since the October 2005 VA examination, which is required for the next higher rating.  38 C.F.R. § 4.71a, DC 5261.  The evidence also does not show incapacitating episodes due to his left knee arthritis prior to June 2010.  38 C.F.R. § 4.71a, DC 5010. 

However, for the period between June 2010 and March 2013, a 10 percent rating is warranted for painful extension.  As discussed above, his rating was reduced to 0 percent based on the evidence showing full extension at this time.  Full extension is noncompensable under DC 5261.  However, he is noted to have painful motion due to arthritis, therefore, in giving him the benefit of the doubt, he is entitled to a separate 10 percent rating, the minimum compensable rating available, for limited extension of the left knee.  38 C.F.R. § 4.3; Lichtenfels, supra.  Separate ratings for limited flexion and limited extension are permissible pursuant to VAOPGCPREC 
9-2004.  As noted above, a higher 20 percent rating for left knee extension is not warranted, as the evidence does not suggest that his motion is reduced to 15 degrees of extension, or that he has functional loss that is equivalent to that level of disability.  38 C.F.R. §§ 4.40, 4.71a, DC 5260; Deluca, supra; Johnston, supra.  Further, the evidence does not show or suggest any incapacitating episodes due to his left knee arthritis during this time period.  38 C.F.R. § 4.71a, DC 5010.

The evidence does not show higher ratings are warranted for left knee subluxation.  Prior to October 2009, he was rated at 20 percent for moderate recurrent subluxation and instability, and from October 2009 to March 2013, he was rated at 10 percent for slight subluxation and instability, under DC 5257.  38 C.F.R. § 4.71a.  The record shows that he had mild instability at the February 2009 VA examination.  He did not have any upon examination in September 2009.  He did not have any instability or subluxation at the December 2009 VA examination, nor at the December 2011 VA examination.  The record shows that he does use a brace and a cane for instability.  Based on this evidence, the Board will continue the Veteran's 20 percent rating for moderate symptoms prior to October 2009, as the record does not suggest that his subluxation was severe during this time period.  Similarly, the Board will continue his 10 percent rating for slight symptoms thereafter, as the record does not show moderate symptoms.  Indeed, the record shows his subluxation was so slight so as not to be detected during diagnostic testing.  His use of a cane and brace supports a 10 percent rating, but no higher.  Id. 

The record does not support a separate rating under DC 5258, because there is no evidence of locking or of effusion.  The record does not suggest impairment of the tibia and fibula or genu recurvatum, therefore ratings under DC 5262 or DC 5263 are not warranted.  There also is no ankylosis.  38 C.F.R. § 4.71a.

After his left knee TKR, his left knee was rated as 100 percent under DC 5055 (for knee replacement, prosthesis), from March 2013 through April 2014.  His left knee continues to be rated under DC 5055, currently at 30 percent disabling.  38 C.F.R. § 4.71a, DC 5055.  The record shows that he had another surgery on his left knee, either to repair or replace the first knee replacement, in October 2014.  The record does not contain the operative report, and therefore the Board is remanding the left knee for the period after his initial March 2013 TKR.

Under DC 5055, a 100 percent rating is warranted for the first year after the implantation of the prosthesis.  Thereafter, the residuals are rated at a minimum of 30 percent.  Intermediate degrees of residual weakness, pain, or limitation of motion are to be rated by analogy under DCs 5256, 5261, or 5262.  Chronic residuals consisting severe painful motion or weakness in the affected extremity warrants a maximum rating for 60 percent.  38 C.F.R. § 4.71a.

The Board finds that a 60 percent rating is warranted for the period starting from May 2014, after the close of the requisite period where he was temporarily rated at 100 percent for the left knee TKR.  The record shows that he started having problems within a few months of his TKR.  In July 2013 he had his knee manipulated, under anesthetic, because of stiffness and limited motion.  It was obvious within a year of the surgery, in January 2014, that he was having prosthetic mechanical failure.  The record shows he had additional surgery in October 2014 because of that, but it is not clear what was done.  It is clear that he is entitled to this 60 percent, which is the highest rating available under the amputation rule, starting from May 2014.  See 38 C.F.R. § 4.68.  The Board is remanding for additional records to determine whether he is entitled to a 100 percent rating due to that surgery, as discussed in more detail below. 

Right knee

The Veteran is seeking a higher rating for his right knee, both prior to and after his total knee replacement (TKR).  His claim for increased ratings for his knees was received in June 2009.  Therefore, the relevant time frame for consideration is the evidence starting from a year prior to the receipt of the claim, that is, June 2008.  38 C.F.R. § 3.400(o).

In summary, his right knee TKR was in August 2009.  Prior to the August 2009 TKR, his right knee flexion was rated as 10 percent disabling under DC 5260.  He also had a 40 percent rating for limited extension under DC 5261.  And, a 20 percent rating for instability under DC 5010-5257.

After review of the evidence, the Board does not find a higher rating for right knee flexion to be warranted.  For the period from June 2008 to August 2009, the Veteran's worst flexion measurement was to 90 degrees at the February 2009 VA examination.  This is noncompensable.  It is less than full flexion, but is accompanied by pain, which likely accounts for the 10 percent rating.  Lichtenfels, supra.  The Board considered whether functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness warranted a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, there is no evidence to suggest that his symptoms ever resulted in functional loss of flexion to 30 degrees, or in a close approximation of this level of loss.  These are the requirements for a higher rating based on limited flexion.  38 C.F.R. §§ 4.40, 4.71a, DC 5260; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Similarly, a higher rating for limited extension is not warranted.  His rating before the TKR was 40 percent, never having been actually reduced because he had the TKR before the reduction was effective.  The evidence does not show extension limited to 45 degrees, and there is no suggestion that his impairment was this severe during the appeal period, which is the criteria for the next higher rating.  Even when taking into account his painful motion causing functional loss, this level of loss has not been shown.  38 C.F.R. §§ 4.40, 4.71a, DC 5260; Deluca, supra; Johnston, supra.  

The evidence does not show that the Veteran's instability increased to a moderate level during this period, therefore a higher 20 percent rating is not warranted under DC 5257.  He had no instability at the February 2009 VA examination.  His other treatment records do not show instability.  His 10 percent rating for right knee instability prior to the August 2009 TKR is continued.

He was also not shown to have any incapacitating episodes due to arthritis of the right knee during this time frame.  38 C.F.R. § 4.71a, DC 5010.

The record does not support a separate rating under DC 5258, because there is no evidence of locking or of effusion.  The record does not suggest impairment of the tibia and fibula or genu recurvatum, therefore ratings under DC 5262 or DC 5263 are not warranted.  There also is no ankylosis.  38 C.F.R. § 4.71a.

His TKR was in August 2009.  After that, he was rated at 100 percent from the date of the surgery through September 2010.  His right knee is currently rated as 30 percent disabling, effective from October 1, 2010, the minimum rating for the residuals of a TKR.  38 C.F.R. § 4.71a, DC 5055.  He is seeking a higher rating for his right knee.  

The Board finds that a higher 60 percent rating is warranted for chronic residuals of TKR.  Id.  The July 2011 VA examination showed painful and limited motion.  The Veteran complained of sharp and shooting pain.  He was found unable to do any sort of manual labor due to his knees.  At the November 2014 VA examination, the examiner opined that the Veteran had intermediate degrees of residual weakness, however, in giving him the benefit of the doubt, the Board finds that the evidence in the report more closely approximates the criteria for the higher rating.  It was reported he constantly used a walker.  The examiner also indicated that the examination results supported the Veteran's statements regarding his functionality of the knee after use over time.  This 60 percent rating is the highest available for his right knee under the amputation rule.  38 C.F.R. § 4.68.

Lumbar spine

The Veteran's claim for an increased rating for his lumbar spine was received in August 2007.  Therefore, the relevant time period for review is one year prior to the receipt of his claim, that is, August 2006.  38 C.F.R. § 3.400(o).

He is claiming a rating higher than 20 percent for the period prior to November 2014, and higher than 40 percent thereafter.  See Hart, supra.  His lumbar spine disability is currently rated under DC 5242, which pertains to degenerative arthritis of the spine.  38 C.F.R. § 4.71a, DC 5242.  

This diagnosis is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Id.  Under the General Formula, a 10 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for limited forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for limited forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a (2015).  Neurologic abnormalities resulting from a service-connected spinal disability are to be separately rated.  Id., Note (1).  

Normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2014).  

After review of the evidence, the Board notes that his forward flexion was limited to 30 degrees at the December 2009 VA examination.  Accordingly, a 40 percent rating for the lumbar spine disability starting from December 2009 is warranted.

A rating higher than 40 percent is not warranted at this time, as the evidence does not show ankylosis.  On remand, this will be developed.

The evidence does not currently demonstrate that a rating higher than 20 percent for the period prior to December 2009 is warranted.  However, this evidence must be developed.  His records show multiple and consistent complaints of radiating pain from his low back, which have not been attributed to any diagnosis.  This symptom must be investigated.  

Extraschedular consideration

A claim for an increased rating necessarily entails consideration of whether the disabilities should be referred to the Director of the Compensation Service for a determination on whether an extraschedular rating is warranted.  Here, the Veteran's lumbar spine and his knees status post TKRs are being remanded for additional development.  Accordingly, as the evidence regarding these issues is not fully developed, extraschedular consideration of these issues is not currently appropriate.
 
In regard to his knees prior to their respective TKRs, the Board does not find that referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App, 111 (2008).  He complained of painful knees, difficulty ambulating, difficulty extending, swelling, and instability.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  38 C.F.R. § 4.71a, DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral knee disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

There is also no suggestion that his disabilities combine to manifest in unusual symptomatology that is not being compensated or remanded for additional development, thus referral based on the combined impact of disabilities is not required.

Total disability rating due to individual unemployability (TDIU)

The Veteran is in receipt of a TDIU, effective from October 2010.  It was awarded in the March 2015 rating decision.  The effective date was chosen because it was the point at which his temporary total rating under DC 5055 for his right knee TKR expired.  It is not clear whether there was consideration of entitlement to TDIU prior to his right knee TKR.  As discussed above, his increased rating claim for his knees has been pending since June 2009, and his claim for an increased rating for the spine has been pending since August 2007.  The record shows that his TDIU was awarded based upon his knees and his back.  The record further shows that he has been out of work since May 2008, due to his knees.  When the record suggests entitlement to a TDIU in conjunction with a claim for an increased rating, consideration of entitlement to a TDIU is part and parcel of the increased rating claim.  Accordingly, his TDIU claim has been pending since at least August 2007.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.    38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology of single accident or affect both upper or lower extremities.  38 C.F.R. § 4.16(a) (2015).

The Veteran's combined disability rating is 90 percent from September 2005.  For the period from August 2007 to August 2009, he was service-connected for the bilateral knees with a combined rating and bilateral factor resulting in 90 percent (see 38 C.F.R. §§  4.25, 4.26), the thoracic and lumbar spine with a rating of 20 percent, and his rash with a rating of 10 percent.  He therefore meets the schedular criteria of a TDIU for the entire period under consideration.  See 38 C.F.R. §§ 4.25, 4.26.  

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
 
As mentioned above, the Veteran has been out of work since May 2008.  His relevant work history was as a construction consultant and as a construction manager.  His relevant work in service was also physical, as he worked on electrical towers and telephone poles.  The record shows that he has a few years of college but that he did not graduate.  The Board finds that the evidence clearly demonstrates that his service-connected disabilities have precluded employment since he left employment in May 2008.  He has asserted that both his knees and his back have contributed to his unemployability, which is supported by the record.  The September 2007 VA examination shows a combined range of motion of the spine of only 110 degrees, which is half of the normal range of motion.  The February 2009 VA examination report indicates the Veteran required help from his children to put on his socks and shoes.  He was also using a cane at that time due to his knees.  This evidence shows that he was precluded from obtaining employment in the construction field.  The evidence suggests that he was capable of sedentary employment, however there is no indication from the extensive record that he has any training or relevant experience that is transferable to a sedentary job.  As indicated, he does not have a college degree and there is no indication he has any computer training.  Accordingly, his TDIU is effective from June 2008, the month after he last worked in a substantially gainful position.


ORDER

Service connection is granted for hypertension.

The reduction of left knee extension from 30 percent to 0 percent was proper.

For the period starting from June 2010, a 10 percent rating for limited extension of the left knee is granted.

The claims for higher ratings for left knee extension for the period prior to June 2010, and for left knee flexion and left knee subluxation for the period prior to his March 2013 TKR are denied.

A 60 percent rating for chronic residuals of left knee TKR is granted.

The claims for higher ratings for the right knee flexion, right knee extension, and right knee instability for the period prior to his August 2009 TKR are denied.

A 60 percent rating for chronic residuals of right knee TKR is granted.

An effective date of December 2009 is granted for the Veteran's 40 percent rating for the lumbar spine. 

An effective date of June 2008 is granted for the Veteran's TDIU.


REMAND

In regard to major depression, the Board has added this issue for consideration.  In April 2015, the Veteran noted disagreement to the rating assigned to depression in the March 2015 rating decision.  This issue was not included in the October 2015 statement of the case (SOC).  Therefore, this issue must be remanded, so that it may be readjudicated and addressed in an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

In regard to a bilateral hip disability, the December 2011 VA examination is not adequate.  That examiner only addressed whether the Veteran's bilateral knee disabilities caused his hip disabilities, but not whether the knees aggravated any hip diagnosis.  He also did not address whether any other service-connected disability caused or aggravated his hip diagnoses, nor whether the Veteran's work responsibilities over 24 years in service likely caused them.  An updated examination is required.

In regard to a sleeping disorder, the Board notes that the Veteran is treated for insomnia.  He was given a sleep study in April 2007 that did not diagnose obstructive sleep apnea, but nonetheless found reduced sleep efficiency and difficulty falling asleep.  The Veteran is service-connected for major depression, so an opinion should be obtained as to whether insomnia is related to that.  He also served in the Gulf, therefore a Gulf War VA examination should also be conducted.

In regard to diabetes, the record shows he was diagnosed at least as of March 1998, which is relatively close in time to his separation in February 1996.  An opinion should be obtained as to whether he was showing symptoms prior to separation.  Further, the Veteran's physician opined that the Veteran was exposed to Agent Orange and other herbicides while serving in South Korea, which caused his diabetes.  The law does allow for presumptive service connection to be granted for veterans diagnosed with diabetes that also served in the Demilitarized Zone in South Korea, however, this presumption applies to veterans that served in August 1971 and earlier.  See 38 C.F.R. § 3.307, 3.309.  The Veteran was in South Korea in 1978 and 1979.  Still, on remand, development should be conducted as to the Veteran's possible exposure.

In regard to his feet and ankles, the Veteran is diagnosed with plantar fasciitis and achilles tendonitis.  His doctor asserts that these were diagnosed in service and are related to symptoms in service.  His STRs only show a right ankle sprain in 1975 and a chronic callus on the right foot in 1986.  The Veteran asserts that his current diagnoses were caused by his 24 years of service, during which his job required him to climb phone poles and electrical towers.  An opinion must be obtained regarding all of this evidence.  The July 2011 VA examiner found it less likely that the service-connected knees caused his current diagnoses, but that opinion is inadequate.  It does not address all the evidence, and it does not consider alternate theories of causation.

In regard to the bilateral shoulders, the record shows the Veteran has had rotator cuff surgery on both shoulders.  One of his doctors indicated in July 2010 that it is possible that his shoulder arthritis was due to the work he did in service, therefore a VA examination should be conducted.  Aside from this evidence, his STRs show that he fell in 1995, injuring his back and hitting his head.  He did not complain of shoulder pain at that time, but the injury was close to his shoulders, and this should also be addressed.  An opinion should also be obtained as to whether his shoulder disability were caused or aggravated by any of his current service-connected disabilities. 

In regard to his bilateral arms, he has been diagnosed with neuropathy and carpal tunnel syndrome.  The July 2011 VA examination is inadequate, as it does not address whether the lumbar spine disability aggravated his arm condition.  Also, an opinion should be obtained as to whether any of his other service-connected disabilities caused or aggravated his symptoms.  

In regard to his headaches, a VA examination should be scheduled.  During service, he fell and hit his head, so an opinion should be obtained as to whether this is related.  Further, an opinion on whether headaches are related to any of his other service-connected disabilities should also be obtained.  Finally, if unrelated to a specific service incident or service-connected disability, an opinion should be obtained as to whether it is related to his service during the Gulf War.

In regard to his gastrointestinal disabilities, an updated VA examination should be scheduled.  During the December 2011 VA examination, he was specifically not diagnosed with GERD, or any other condition, as it was not found on diagnostic testing.  However, his record shows that he is treated for GERD and given prescription medicine for GERD.  A February 2010 CT scan possibly shows a hernia.  He was diagnosed with renal cysts in June 2010, which caused him pain.  Further, the Veteran asserts that he has symptoms as a result of medication taken for other service-connected disabilities.  The record shows that some of his doctors, in November and December 2006, appear to accept this theory, and he was advised to take medication with food.  This evidence must be reconciled.  If he has objective symptoms but no diagnosis, then an opinion should be obtained as to whether they are related to his service during the Gulf War.  The record shows he served in Turkey but also had temporary duty orders to Saudi Arabia.

In regard to his skin rash, an updated VA examination is required.  His rash is rated under DC 7806, which provides that the rash is to be rated under DC 7800, pertaining to disfigurement of the head, face, and neck, if that results in a higher rating.  His rash reoccurs throughout his torso and neck, therefore a report on whether he has any of the characteristics of disfigurement should be obtained.  He also has had various treatments over the years, including daily cortisone use and twice daily use of terbinafine.  An opinion on whether these treatments qualify as systemic therapies should be obtained.  Finally, the total dimensions of the rash on his body and exposed body parts must be obtained.

In regard to his left knee TKR, the record suggests that he had another total knee replacement in October 2014, to correct a failed TKR from March 2013.  The record does not contain records from this later surgery.  Indeed, records from his private orthopedist are only current through January 2014.  On remand, these records must be obtained.  Consideration must be given to whether his left knee should be given a total rating under DC 5055 for the year after implantation of the new prosthesis, if that is what happened; or 38 C.F.R. § 4.30 for convalescence.  An updated examination should also be conducted.

In regard to his lumbar spine, an updated examination report should be prepared.  The Veteran has consistently complained of radiating pain from his lumbar spine, and his private physicians diagnosed radiculitis in 2008.  It also appears that he has had numerous instances of positive straight leg raises.  Radiographic testing and other diagnostic, however, do not show impingement or stenosis.  An examination report that reconciles this evidence should be obtained.  Also, the Veteran is shown to have very painful motion, and he was unable to do repeated range of motion testing at the most recent VA examination.  An opinion must be obtained as to whether his motion is so limited so as to amount to ankylosis.

In regard to his claim for an automobile allowance or specially adapted equipment, this is inextricably intertwined with his left knee and his lumbar spine, and is also remanded for a review of records and updated examination.


Accordingly, the case is REMANDED for the following action:

1.  For only the issue of the rating assigned to major depression and adjustment disorder with anxiety, the RO should issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2015).

2.  For the remaining issues, and contemporaneously with the above, ask the Veteran to identify all treatment he has received for his claimed disabilities, and make arrangements to obtain all records not already associated with the claims file.

Specifically ask the Veteran for updated records from Greater Dallas Orthopedics and any other private orthopedist he has seen, or authorization to obtain them.  Specifically ask for records of a second total knee replacement of the left knee, which appears to have been conducted in October 2014.  

Also specifically ask him for records from his private podiatrist, or authorization to obtain them.  

Specifically ask whether he sees a private dermatologist, and obtain those records.

Ensure that a complete set of VA treatment records, particularly from the 1990's, is associated with the claims file.  Check archived records for anything from 1996 through 1998.

3.  The Veteran asserts exposure to Agent Orange and other herbicides while serving in South Korea.  Please develop the record as to his time and location of service in South Korea, and also for possible herbicide exposure.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether the Veteran's bilateral hip disabilities, including degenerative joint disease and arthritis, are as likely as not (50 percent or greater probability) related to service.

The Veteran served from 1972 to 1996, working in a position that required him to climb telephone poles and towers.  The examiner is asked to elicit from the Veteran a detailed history of the work performed in service, and of the Veteran's symptoms, and to provide an opinion on whether it is as likely as not (50 percent or greater probability) that his current diagnoses were caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by his work.  

The December 2011 VA examiner opined that the Veteran's bilateral hip DJD was not caused by the Veteran's service-connected knees.  No opinion was provided as to whether the knees aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) the bilateral hip DJD.  The examiner is asked to revisit the issue of whether the service-connected knees, or his lumbar spine disability, or any other service-connected disability, caused or aggravated his bilateral hip disability.

The examiner is asked to review the claims file and medical history prior to the examination.  All opinions are to be supported with explanatory rationale.

5.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that insomnia is related to service.  The examiner is asked to review the medical evidence prior to the examination.

The Veteran was given a sleep study in April 2007 that did not diagnose obstructive sleep apnea.  He was found to have reduced sleep efficiency, which was attributed to sleeping in a strange place.  The record shows that he is treated for insomnia.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that it is caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by his other service-connected disabilities, including major depression and hypertension, and lumbar spine and bilateral knee disabilities.

If not related to another disability, this issue is to be addressed in a Gulf War examination, described below.
 
6.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that diabetes is related to service.  

The record as it currently stands shows the Veteran was diagnosed with diabetes as early as March 1998, although it is unclear as to when it was officially diagnosed, as the March 1998 date is quoted on a July 1998 record.  The examiner is asked to review the medical evidence to provide an opinion on whether it is as likely as not (50 percent or greater probability) that diabetes actually incepted during service or within the year following separation from service.  

If the record shows a likelihood of 50 percent or higher that he was exposed to herbicides while in service, the examiner is also asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that diabetes was caused by herbicide exposure.

The examiner is also asked whether the Veteran's hypertension, or any other service-connected disability, caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) diabetes.

All opinions are to be supported with explanatory rationale.

7.  Schedule the Veteran for appropriate examination(s) for an opinion on whether it is as likely as not (50 percent or greater probability) that plantar fasciitis, achilles tendonitis, and any other diagnoses of the feet and/or ankle identified during the examination are related to service.  

The examiner is to conduct a complete examination of the feet and ankles and provide a list of all diagnoses.  The examiner is asked to elicit a detailed history of the Veteran's work while in service and the onset of his symptoms.

The Veteran's STRs show right ankle sprain and right ankle and foot pain in 1975.  In 1986, he had a chronic callus causing pain.  His doctor asserts his current diagnoses are related to his complaints of pain in service.  The Veteran asserts that his current diagnoses are due to the work he did while in service, which required climbing poles and standing on pegs.  

The examiner is asked whether it is as likely as not that his current diagnoses were present in service or are related to the symptoms experienced in service.  If not, the examiner is asked whether it is as likely as not that any of his current service-connected disabilities caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the current disease) his current feet and/or ankle disabilities, to specifically include consideration of plantar fasciitis and achilles tendonitis.  The July 2011 VA examination opinion is inadequate as it does not address all of the evidence.

All opinions are to be supported by explanatory rationale.

8.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any diagnosis of the shoulders and/or arms is related to service.

The Veteran served on active duty from 1972 to 1996, and his job during active duty required climbing telephone poles and electrical towers, and working with heavy equipment.  His doctor, in July 2010, said that it was possible his arthritis of the shoulders was related to this work.  The examiner is therefore asked to elicit a detailed history of the Veteran's work in service and the development of his symptoms.  

The examiner is asked whether it is as likely as not that current disabilities are related to his work in service.  

If not, the examiner is asked whether any of the Veteran's current service-connected disabilities caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) any of his shoulder and/or arm disabilities.

All opinions are to be accompanied by explanatory rationale.

9.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that headaches are related to his service.  

The examiner is asked to provide an opinion on the type of headaches the Veteran has.  That is, the examiner should give an opinion on whether the Veteran has a specific type of diagnosable headache, or various types of headaches.

The Veteran asserts that his headaches are secondary to his other service-connected disabilities, including his back.  The July 2011 VA examination is inadequate because the examiner only addressed whether the lumbar spine caused his headaches, but he did not address whether the lumbar spine diagnoses aggravate (that is, cause a permanent increase in severity that is beyond the normal progression of the disease) his headaches.  The Veteran was recently service-connected for hypertension, and so the examiner should consider this and his other service-connected disabilities for an opinion on both causation and aggravation of headaches.

The Veteran's STRs also show that he fell and hit his head in 1995, he did not have any loss of consciousness.  The examiner is asked to also provide an opinion, if headaches are not caused or aggravated by another service-connected disability, as to whether headaches are as likely as not (50 percent or greater probability) related to this injury in service.

The examiner is asked to provide explanatory rationale for all opinions rendered.  

If not related to another service-connected disability or directly to service, headaches are to be discussed in a Gulf War Examination, described below.

10.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran has a gastrointestinal diagnosis that is related to service.

The December 2011 VA examiner opined that the Veteran did not have any stomach condition, as results of a diagnostic test were normal.  However, the record shows that he is treated for GERD (prescribed omeprazole), and that he was advised to take other medications with food in 2006.  He was given a CT of the abdomen in August 2007, which was unremarkable.  A CT scan in February 2010 showed a possible hernia.  In June 2010, he was found to have renal cysts.

The examiner is asked to first review the Veteran's history and then to conduct a complete examination, along with any usual diagnostic tests.  The examiner is asked whether the Veteran has any diagnosis manifesting as abdominal pain, including whether he has GERD or IBS.  

If able to provide a diagnosis, then the examiner is asked whether it is as likely as not (50 percent or greater probability) related to his service.  The examiner should provide an opinion on whether it is as likely as not that his symptoms incepted in service, or that his current diagnosis is related to any symptoms in service.  The examiner should also address whether any of the Veteran's service-connected disabilities, or the prescriptions he takes for them, caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) his gastrointestinal diagnosis.

If unable to provide a diagnosis, then these symptoms must be addressed in the Gulf War examination, described below.

11.  Schedule the Veteran for a VA Gulf War Illness examination for an opinion on whether it is as likely as not that his complaints of sleep disturbances, headaches, gastrointestinal pain, and other joint pain and symptoms collectively result in a diagnosis of fibromyalgia, chronic fatigue syndrome, a functional gastrointestinal disorder, or some other "chronic multisystem illness of partially understood etiology and pathophysiology."

It is vital that the examiner record all noted signs and reported symptoms, document all clinical findings, and provide a diagnosis where possible.  The examiner is asked to indicated whether any sign or symptom is not characteristic of a known clinical diagnosis.

The examiner's attention is directed to the Veteran's gastrointestinal complaints, his headaches, his trouble sleeping, and pain in the arms, legs and feet, but is also asked to elicit any other symptoms from the Veteran.  For all complained of symptoms, please provide an opinion on whether each one is objectively observable.  For each objectively observable symptom, the examiner is asked whether the symptom is attributable to a known diagnosis. If the diagnosis is provisional or questionable to any degree, so state.  If any symptoms are not attributable to a known diagnosis, so state.  It is therefore essential that all proper diagnostic testing be conducted.

The examiner is asked whether it is as likely as not that (50 percent or greater probability) that there are objective signs or indicators that are manifested by the Veteran's complained of symptoms.

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

12.  Schedule the Veteran for an appropriate examination for a report on the current severity of his service-connected skin rash.  

The examiner is asked to identify all locations of the rash, both active and inactive.  In regard to the rash on the neck, the examiner is asked whether it has caused any of the following characteristics of disfigurement: 1. a scar 5 or more inches in length (13 or more centimeters); 2. a scar at least one-quarter inch wide at its widest part (0.6 cm); 3. surface contour of scar elevated or depressed on palpation; 4. scar adherent to underlying tissue; 5. skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 6. skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7. underlying soft tissue  missing in an area exceeding six square inches (39 sq. cm.); and, 8. skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The examiner is asked to provide the dimensions of the rash over the total body, and over the total exposed parts of the body (including the neck).

The examiner is asked whether the Veteran has had systemic therapy similar to corticosteroids or other immunosuppressive drugs to treat his rash, and if so, for how long?  The examiner is asked to provide an opinion on whether daily use of cortisone and/or twice daily use of terbinafine is a systemic treatment similar to corticosteroids or other immunosuppressive drugs.

13.  Schedule the Veteran for an updated joints examination for a report on the current severity of his lumbar spine and his knees status post TKRs.  

In regard to his lumbar spine, the examiner is asked to conduct a thorough neurologic examination, including all diagnostic testing.  The Veteran has complaints of radiating pain, and has been diagnosed with radiculitis, which the examiner is asked to address and reconcile with other evidence showing that he does not have any impingement or stenosis.  The examiner is asked to attribute his symptoms to their cause, if possible.  If not possible, these symptoms must be addressed in the Gulf War examination.

The examiner is asked whether the Veteran's functional limitations and limited motion of the lumbar spine are so severe so as to amount to or to equate to ankylosis.  If so, favorable or unfavorable?

The examiner is specifically asked whether the Veteran has ankylosis, or the equivalent of ankylosis, of one or both knees.  In regard to his left knee, describe the residuals of his October 2014 surgery, and whether they are moderate, intermediate, or chronic.

The examiner is asked whether the Veteran has the loss of use of one or both feet, and if so, whether that is as likely as not due to his lumbar spine and/or his knees. 

14.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

15.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


